Order                                                                     Michigan Supreme Court
                                                                                Lansing, Michigan

  November 1, 2006                                                                Clifford W. Taylor,
                                                                                           Chief Justice

                                                                                 Michael F. Cavanagh
  128882 & (117)(118)(123)                                                       Elizabeth A. Weaver
                                                                                        Marilyn Kelly
                                                                                   Maura D. Corrigan
                                                                                 Robert P. Young, Jr.
                                                                                 Stephen J. Markman,
  46TH CIRCUIT TRIAL COURT,                                                                     Justices
             Plaintiff, Counter-Defendant,
             Third-Party Plaintiff-Appellee,
  v      	                                              SC: 128882
                                                        COA: 254181
                                                        Crawford CC: 02-005951-CZ
  COUNTY OF CRAWFORD and CRAWFORD
  COUNTY BOARD OF COMMISSIONERS, 

           Defendants, Counter-Plaintiffs,

           Third-Party Plaintiffs,

  and
  COUNTY OF KALKASKA,

           Third-Party Plaintiff,                   

           Counter-Defendant,                   

  and
  COUNTY OF OTSEGO,

           Third-Party Defendant-Appellee,                   

  and
  COHL STOKER TOSKEY & MCGLINCHEY PC, 

              Appellant. 

  _________________________________________/

         By order of December 28, 2005, the application for leave to appeal the May 3,
  2005 judgment of the Court of Appeals was held in abeyance pending the decision in 46th
  Circuit Trial Court v Crawford County (Docket No. 128878). On order of the Court, the
  case having been decided on July 28, 2006, 476 Mich 131 (2006), the application is again
  considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we
  VACATE in part the judgment of the Court of Appeals and we REMAND this case to the
  Court of Appeals, which shall hold this case in abeyance pending its decision on remand
  in 46th Circuit Trial Court v Crawford County (Court of Appeals Docket Nos. 246823,
  248593 and 251390). If, after 46th Circuit Trial Court v Crawford County is decided on
  remand, the Court of Appeals determines that Kalkaska and Crawford Counties are
  responsible for the 46th Circuit Trial Court’s attorney fees, the Court of Appeals shall
                                                                                                               2

reconsider whether Kalkaska and Crawford Counties should be liable for sanctions when
they will be responsible for the fees of the attorneys that responded to the sanctionable
pleadings. In all other respects, leave to appeal is DENIED, because we are not
persuaded that the remaining questions presented should be reviewed by this Court.

       The motions for immediate consideration and for peremptory reversal are
DENIED. The remaining motion for miscellaneous relief is GRANTED. A public
question being involved, and in light of the relationships between the parties, no costs are
awarded.

       KELLY, J., would deny leave to appeal.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         November 1, 2006                    _________________________________________
       d1025                                                                 Clerk